 1 Brett N. Taylor, State Bar No. 274400
   Email: btaylor@cozen.com
 2 COZEN O'CONNOR
   601 S. Figueroa Street
 3 Suite 3700
   Los Angeles, CA 90017
 4 Telephone: 213.892.7900
   Facsimile: 213.892.7999
 5
   Attorneys for Defendant
 6 Midwest Recovery Systems, LLC
 7
 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11
12 MICHELL T. FRANKLIN, on behalf of             Case No.: 8:18-cv-02085 JLS (DFMx)
   herself and all persons similarly,
13
                Plaintiff,                     XXXXXXXX ORDER GRANTING
                                               [PROPOSED]
14                                             STIPULATED PROTECTIVE
          vs.                                  ORDER
15
   MIDWEST RECOVERY SYSTEMS,
16 LLC, and Does 1 through 100 inclusive,
                                                 Complaint Filed: July 11, 2018
17              Defendant.
18
19
20        PURSUANT TO THE PARTIES’ STIPULATION,
21        This Stipulated Protective Order is approved.
22
23        IT IS SO ORDERED this 13th                    y
                                                      May
                                             day of ___________ 2019
24
25
26                                 Honorable
                                    onorabble Douglas
                                                  g F. McCormick,
                                                         McCormickk,
                                   Magistrate                            Court
                                    agistrate Judge of the United States Co
27
28

                                    1
               ORDER GRANTING STIPULATED PROTECTIVE ORDER
